 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   CLAUDE D. MATTOX JR.,         )     NO. CV 19-6998-GW(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )     JUDGMENT
                                   )
14   C. KOENIG, Warden (A),        )
                                   )
15                                 )
                    Respondent.    )
16   ______________________________)
17

18        Pursuant to the “Order Denying Motion for Extension of Time,”
19   this action is dismissed without prejudice.
20

21             DATED:   August 16, 2019.
22

23                                 ___________________________________
                                           __
                                               GEORGE H. WU
24                                     UNITED STATES DISTRICT JUDGE
25

26

27

28
